Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/811730 
    
        
            
                                
            
        
    

Parent Data16811730, filed 03/06/2020 is a continuation in part of PCT/US2018/049742 , filed 09/06/2018 PCT/US2018/049742 Claims Priority from Provisional Application 62558004, filed 09/13/2017 PCT/US2018/049742 Claims Priority from Provisional Application 62649938, filed 03/29/2018

16811730, filed 03/06/2020 is a continuation in part of PCT/US2018/049742 , filed 09/06/2018.
Priority is 09/06/2018




Final Office Action




1-20 are pending.
Claims 1 and 3 were examined, others were withdrawn from consideration as non-elected invention.  
No claim is allowed.









Response to Remarks
Applicants response filed on 04/20/2022 is acknowledged. Applicant response to the election requirement filed on 09/27/2021 was acknowledged. Applicants arguments were fully considered and were found persuasive . Examiner will join  claim 2 and its dependent claims when claims 1 and 3 will be allowed.   
Applicants arguments were fully considered but were not fully persuasive.  Applicants argued that Baharaff is cited for teaching “making salts of steroids with amino acid
in particular, the Examiner cites Baharaff for teaching amine salts of Aramchol:  Furthermore, 
Applicant’s elected species under examination is ursolic acid morpholine salt.
p. 5. In particular, the Examiner cites Baharaff for teaching amine salts of Aramchol:
Examiner respectfully disagrees with the arguments.  It is obviousness rejection not a anticipation rejection.   The bonding  od NH2 (positive charge )and Coo (negative charge) would combine to make a salt.   It would have been obvious to one skilled in the art would consider making a salt.  Salts are preferred for various reasons such as because of better solubility of the compound. Examiner will s any unexpected results for claimed salts.


Election of Invention

Applicants elected, without traverse, the species ursolic acid morpholine salt, which is encompassed by all Group II claims (claims 1 and 3).  Applicants arguments in regards to other claims for making salts of ursolic acid and other 
Previously, traversal is particularly made with respect to Group IV (claims 7-9, 11, 13 and 15 drawn to a composition of ursolic acid morpholine salt), as both Groups I and IV are product claims comprising ursolic acid morpholine salt. Applicant hereby elects, without traverse, the species ursolic acid morpholine salt, which 1s encompassed by all Group II claims (claims 1 and 3).

    PNG
    media_image1.png
    229
    373
    media_image1.png
    Greyscale



Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

35 U.S.C. 103 (a) Rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1 and 3 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Baharaff et al. (US 2016/0304553).  The reference teaches making salts of steroids with amino acid.   See the entire document.  	
Determining the scope and contents of the prior art (MPEP 2141.01)
	Baharaff et al. teaches new salts of Aramchol (steroid) for example, salts with amino alcohols, amino sugars or amino acids, pharmaceutical compositions comprising said salts, methods for their preparation and use thereof in medical treatment. [0006].  It teaches the advantages of making salts of Aramchol having advantageous physicochemical properties. About 30 pharmaceutically acceptable bases were screened in an effort to prepare Aramchol salts with increased solubility. It teaches amine-based salts were found to be suitable for increased solubility.   . [0007]. Applicants claimed ursolic acid salt:
Ursolic acid morpholine salt of formula: (Claim 1)

    PNG
    media_image2.png
    229
    358
    media_image2.png
    Greyscale

Aramchol

    PNG
    media_image3.png
    208
    437
    media_image3.png
    Greyscale

	Baharaff et al teaches a salt of 3.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid (Aramchol) with an amine. 
	The amine is selected from the group consisting of ammonia, a primary amine, a secondary amine, a tertiary amine, a quaternary ammonium compound, an amino alcohol, an amino sugar and an amino acid. Currently preferred salts are Aramchol salts with an amino alcohol, amino sugar or amino acid. Each possibility represents a separate embodiment of the present invention. [0008] and [0009].  The Aramchol salts of the present invention are particularly suitable for oral administration in the form of tablets, capsules, pills, powders, granules and the like. Each possibility represents a separate embodiment of the present invention. A tablet may be made by compression or molding, optionally with one or more excipients as is known in the art. Specifically, molded tablets may be made by molding in a suitable machine a mixture of the powdered active ingredient moistened with an inert liquid diluent. [0075]. One skilled in the art would make amine salts. 
Baharaff teaches process of making amine salts of a steroid.  (See the entire document especially claims 31 and 32).
Ascertaining the differences between the prior art and the claims at issue

Baharaff et al. does not explicitly teach salts of steroid with morphine.
It teaches method of making salts of steroid with amines.  It teaches advantages of making salts. See claim 39 and 40 where preparation is disclosed. 
Baharaff et al does not explicitly teach the preparation of salt with morpholine. .Because of the amine, morpholine is a base; its form a conjugate acid. Morpholinium salt can be made. 

Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed to make a amine salt of an steroid.  Since the solubility of salts are enhanced motivation to make various type of salts are commonly made.  A person skilled in the art would make salts of amines with acids.  Therefore, a person skilled in the art at the time the invention was filed to make salts of amines with an steroid as instantly claimed. Because of the amine, morpholine is a base; its conjugate acid is called morpholinium. For example, treating morpholine with hydrochloric acid makes the salt morpholinium chloride. 

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627